Order filed November 20, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00022-CV
                                  ____________

   CLAUDIA HARPER, INDIVIDUALLY AND AS INDEPENDENT CO-
     EXECUTRIX FOR THE ESTATE OF JAMES WESLEY CLERK, JR.,
                  AND ALICE CLARK, Appellants

                                        V.

 KIRBY CORPORATION AND KIRBY INLAND MARINE, L.P., Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-09913A

                                    ORDER

      Consideration of this appeal was scheduled for oral argument on October 28,
2014. On October 27, 2014, appellants’ counsel notified the court that the case had
been settled and oral argument was unnecessary. Accordingly, the scheduled
submission was cancelled.

      To date, appellants have not filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1(a). Therefore, we ORDER appellants to file an appropriate motion to
dismiss, or alternatively, a motion to extend time to file a motion to dismiss, with
the clerk of this court on or before December 1, 2014.



                                  PER CURIAM